Case 17-31106        Doc 46     Filed 03/11/19     Entered 03/11/19 15:35:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31106
         Sasiporn Sue Ratanavanich

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/17/2017.

         2) The plan was confirmed on 01/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31106             Doc 46       Filed 03/11/19    Entered 03/11/19 15:35:49                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $8,570.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                           $8,570.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $2,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $385.60
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $2,385.60

 Attorney fees paid and disclosed by debtor:                      $1,336.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for   Unsecured           0.00        450.60           450.60           0.00       0.00
 Amex                                  Unsecured          55.00           NA               NA            0.00       0.00
 Amex                                  Unsecured           0.00           NA               NA            0.00       0.00
 Amex                                  Unsecured           0.00           NA               NA            0.00       0.00
 ATG Credit LLC                        Unsecured         186.00           NA               NA            0.00       0.00
 Bankamerica                           Unsecured           0.00           NA               NA            0.00       0.00
 Bankamerica                           Unsecured           0.00           NA               NA            0.00       0.00
 BMO Harris Bank NA                    Unsecured           0.00        611.65           611.65           0.00       0.00
 BMO Harris Bank NA                    Secured       28,439.00     29,100.65        28,439.00       6,184.40        0.00
 Cap1/Bstby                            Unsecured           0.00           NA               NA            0.00       0.00
 Cap1/carsn                            Unsecured           0.00           NA               NA            0.00       0.00
 Cap1/dbarn                            Unsecured           0.00           NA               NA            0.00       0.00
 Cap1/L&T                              Unsecured           0.00           NA               NA            0.00       0.00
 Capital One                           Unsecured           0.00           NA               NA            0.00       0.00
 CAPITAL ONE                           Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank USA NA               Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank USA NA               Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank USA NA               Unsecured           0.00           NA               NA            0.00       0.00
 Chase Card                            Unsecured           0.00           NA               NA            0.00       0.00
 Chase Card                            Unsecured           0.00           NA               NA            0.00       0.00
 Chase Card                            Unsecured           0.00           NA               NA            0.00       0.00
 Chase Card                            Unsecured           0.00           NA               NA            0.00       0.00
 Citi                                  Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/carsons                 Unsecured           0.00           NA               NA            0.00       0.00
 Convergent Outsourcing                Unsecured         853.00           NA               NA            0.00       0.00
 Discover Financial Services           Unsecured           0.00           NA               NA            0.00       0.00
 Discover Financial Services           Unsecured           0.00           NA               NA            0.00       0.00
 Dsnb Macys                            Unsecured           0.00           NA               NA            0.00       0.00
 Esb/Harley Davidson Cr                Unsecured           0.00           NA               NA            0.00       0.00
 Fifth Third Bank                      Unsecured           0.00           NA               NA            0.00       0.00
 JP Morgan Chase Bank NA               Secured       91,847.00     80,630.48        80,630.48            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31106            Doc 46        Filed 03/11/19    Entered 03/11/19 15:35:49               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 JP Morgan Chase Bank NA               Unsecured           0.00      1,481.78      1,481.78           0.00        0.00
 MB Financial Bank                     Unsecured           0.00           NA            NA            0.00        0.00
 Merrick Bank Corp                     Unsecured           0.00           NA            NA            0.00        0.00
 Nissan Motor Acceptance Corporation   Unsecured           0.00      8,065.38      8,065.38           0.00        0.00
 Nissan Motor Acceptance Corporation   Secured       29,584.00     27,928.78     27,928.78            0.00        0.00
 Nissan Motor Acceptance Corporation   Secured       34,217.00     31,357.91     31,357.91            0.00        0.00
 Novogroder Companies Inc              Unsecured     12,048.00     44,963.15     44,963.15            0.00        0.00
 Syncb/gap                             Unsecured           0.00           NA            NA            0.00        0.00
 Syncb/lord & Tay                      Unsecured           0.00           NA            NA            0.00        0.00
 Syncb/Sams Club                       Unsecured           0.00           NA            NA            0.00        0.00
 Target N.B.                           Unsecured           0.00           NA            NA            0.00        0.00
 Td Auto Finance                       Unsecured           0.00           NA            NA            0.00        0.00
 Td Auto Finance                       Unsecured           0.00           NA            NA            0.00        0.00
 Us Bank                               Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $80,630.48               $0.00                  $0.00
       Mortgage Arrearage                                     $28,439.00           $6,184.40                  $0.00
       Debt Secured by Vehicle                                $59,286.69               $0.00                  $0.00
       All Other Secured                                           $0.00               $0.00                  $0.00
 TOTAL SECURED:                                              $168,356.17           $6,184.40                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                $0.00
        All Other Priority                                          $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                  $55,572.56                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                                 $2,385.60
          Disbursements to Creditors                                 $6,184.40

 TOTAL DISBURSEMENTS :                                                                                $8,570.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31106        Doc 46      Filed 03/11/19     Entered 03/11/19 15:35:49            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
